Citation Nr: 0824322	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to July 1974.  This case was before the Board of 
Veterans' Appeals (Board) on appeal from a June 1995 decision 
by the Boston Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was before the Board in June 1998, 
when the Board found that new and material evidence had not 
been received to reopen a claim of service connection for a 
psychiatric disorder.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a November 1998 Order, the Court vacated the 
June 1998 Board decision, and remanded the matter for 
readjudication.  In an August 1999 decision, the Board again 
denied the appeal.  The veteran appealed the August 1999 
Board decision to the Court, resulting in a March 2001 Order 
wherein the Court vacated the August 1999 Board decision and 
remanded the matter for readjudication.  Pursuant to the 
Court's March 2001 Order, the Board remanded the case to the 
RO in August 2001 for additional development, to include 
notification of the Veteran's Claims Assistance Act of 2000 
(VCAA).  The development was completed, and the case was then 
before the Board in May 2003, when the Board again declined 
to reopen the claim.  The veteran appealed the May 2003 Board 
decision to the Court, resulting in a December 2003 Court 
Order vacating the Board's May 2003 decision and remanding 
the matter pursuant to a December 2003 joint motion by the 
parties (Joint Motion).  In July 2004, the Board remanded the 
case for readjudication consistent with the Joint Motion 
(primarily to provide the veteran further notice of the VCAA, 
and to provide him specific notice of what would constitute 
new and material evidence sufficient to reopen the claim).  
In a June 2005 decision, the Board again denied the appeal.  
The veteran appealed the June 2005 Board decision to the 
Court, resulting in a December 2006 Order wherein the Court 
vacated the June 2005 Board decision and remanded the matter 
for readjudication.  Thereafter, the VA appealed, resulting 
in a December 2007 Order wherein the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
judgment of the Court and remanded the matter for 
readjudication.  In a January 2008 Memorandum Decision, the 
Court remanded the case for readjudication consistent with 
the Federal Circuit's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) ((including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  In Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(notably, issued after the Board's June 2005 decision), the 
Court essentially stated that VA must notify a claimant of 
the evidence and information that is necessary to reopen a 
claim and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.

Historically, a November 2004 letter from the RO informed the 
veteran that he previously had been denied service connection 
for a psychiatric disorder, and that new and material 
evidence was needed to reopen his claim.  The definitions of 
"new and material evidence" provided in the letter were 
amended definitions, and not the 1993 version applicable to 
the veteran's claim.  The November 2004 letter states, "in 
order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied" and "[y]our claim was previously denied because new 
and material evidence has not been submitted."  In a 
February 2005 letter, the veteran's representative noted his 
and the veteran's confusion with the November 2004 notice 
letter.  The RO did not respond.  The June 2005 Board 
decision determined, inter alia, that the veteran had 
received adequate VCAA notice.  The December 2006 Court Order 
states that the Board failed to address whether the veteran's 
expressed confusion regarding what evidence or information 
was necessary to substantiate his claim rendered the VCAA 
notice inadequate.  See Kent, supra.  The Court did not 
consider whether such error was prejudicial.  The December 
2007 Order by the Federal Circuit found that the Court cannot 
refuse to consider the rule of prejudicial error when 
assessing whether VCAA notice requirements have been met.  In 
the January 2008 Memorandum Decision, the Court found that 
the Board's statement of reasons and bases is inadequate to 
support its finding that the veteran was sufficiently 
notified as to what was necessary to reopen his claim.  
Consequently, the case must once again be sent back to the RO 
to remedy any VCAA notice deficiencies.

Moreover, additional evidence which has not been reviewed by 
the RO in conjunction with the issue on appeal (a February 
2007 report of evaluation by a private psychologist) was 
received in April 2007, subsequent to the June 2005 Board 
decision.  RO consideration of the additional evidence was 
not waived.  Accordingly, the RO must be given the 
opportunity to review this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c) (2007).

Parenthetically, the Board notes that as this decision does 
not reopen the veteran's claim, any discussion of a VA 
examination is premature.  (When a veteran seeks to reopen a 
claim of service connection, the duty to assist by arranging 
for a VA examination or securing a medical advisory opinion 
does not attach unless the claim is reopened.  38 C.F.R. § 
3.159(c)(4)(C).)  However, should the case be reopened by the 
RO, the RO should consider whether an examination to obtain a 
nexus opinion is necessary.

Finally, the Board notes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(notably, issued after the Board's June 2005 decision), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability or an effective date for any award of 
compensation.  The RO will have the opportunity to cure these 
notice deficiencies on remand.

Accordingly, the case is REMANDED for the following action: 

1.  For the issue of whether new and 
material evidence has been received to 
reopen a claim of service connection for 
a psychiatric disability, the RO should 
issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for a psychiatric disability, and notice 
regarding what evidence and information 
is necessary to reopen the claim, i.e., 
what type of evidence would be considered 
new and material.  (In this regard, the 
Board notes that the definition of new 
and material evidence applicable to the 
veteran's claim is the version found in 
38 C.F.R. § 3.156 (1993).

The RO should also provide the appellant 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO should review the 
claims file and must ensure that all of 
the foregoing development actions are 
completed in full.

4.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
to reopen a claim of service connection 
for a psychiatric disorder.  If it 
remains denied, an appropriate 
supplemental statement of the case should 
be issued, and the veteran and his 
attorney afforded opportunity to respond 
before the claims file is returned to the 
Board.

The purpose of this remand is to comply with the mandates of 
the Court.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

